                  Case 1:19-cv-08688-PKC Document 30 Filed 03/30/20 Page 1 of 3




                                                                        Deposition discovery is stayed until June
                                                                        1, 2020. Fact discovery is extended to
                                                                        July 31, 2020. All case management
                                                                        conferences are vacated. The parties
                                               Lawyers for Innovators
                                                                        shall contact the Court on or after July
                                                                        18, 2020 to schedule the next case
       March 30, 2020                                                   management conference.

       Via Electronic Filing                                            SO ORDERED.
       Judge Kevin P. Castel                                            March 30, 2020
       United States District Court
       500 Pearl Street, Courtroom 11D
       New York, NY 10007

       Re:     Deejayzoo LLC d/b/a Shhhowercap v. Kaz Konsulting et. al.
               19-cv-08688

       Dear Judge Castel:

       It is with extraordinary regret and frustration that Shhhowercap files this response to Kaz
       Konsulting LLC’s motion to compel. "If all the issues we are currently facing were to be
       organized on a ladder of importance, this deposition-scheduling dispute would not even
       reach the bottom rung of a 10-rung ladder.” C.W. v. NCL (Bahamas) Ltd., No. 19-cv-
       24441, Doc. No. 38 (S.D. Fla., Mar. 21, 2020). After receiving notice of Defendants’
       motion last week, I emailed Mr. Heerde asking him to withdraw the motion in light of the
       ongoing National Emergency and the related strain the pandemic has placed upon our
       judiciary. A copy of my email to counsel is attached as Exhibit A. Defendants refuse to
       withdraw the motion, and accordingly, Shhhowercap is left with no choice but to file this
       response.

       The Court initially set Discovery to close on March 15, 2020. (Doc. No. 21). Pursuant to
       the parties’ joint requests, the Court initially extended discovery to April 15, 2020, and
       subsequently to June 1, 2020, in light of the National Emergency. (Doc. Nos. 25, 28).
       Neither party has been deposed to date.

       Shhhowercap offered to make Ms. De Jesu (Shhhowercap’s principal) available for her
       deposition on May 28, 2020, which is before the close of discovery, and to produce all
       documents responsive to Defendants’ document requests on or before April 28, 2020. I
       also advised Mr. Heerde in writing that I would try to provide additional earlier deposition




tel. 312 212 8676
vivek@jayaramlaw.com
125 S Clark St, Suite 1175, Chicago IL 60603                                                  jayaramlaw.com
                  Case 1:19-cv-08688-PKC Document 30 Filed 03/30/20 Page 2 of 3
                                                                                      March 30, 2020
                                                                                         Page 2 of 3

       dates the following week because Ms. De Jesu was unavailable on March 26 and 27 to
       confirm her availability. Defendants filed their motion before Shhhowercap was able to
       provide additional dates. Defendants’ motion seeks to compel Ms. De Jesu’s deposition
       to take place on or before May 8, 2020, and for Shhhowercap to produce documents 15
       days before the deposition.

       Defendants’ motion should be denied for the following reasons:

           •   The country is in a state of National Emergency, and this case does not present
               any time sensitive or emergency matters for this Court to decide; Ms. De Jesu
               resides in Brooklyn, and is subject to the Governor of New York’s order requiring
               all non-essential residents to stay at home (see Declaration of Ms. De Jesu (De
               Jesu Dec.), ¶¶ 4-6, attached as Exhibit B);
           •   In light of the Governor’s Order, Ms. De Jesu cannot access Shhhowercap’s
               headquarters, which are located in Manhattan.(Id., ¶ 6);
           •   The documents sought by Defendants’ requests to produce are stored mainly in
               Shhhowercap’s offices and are currently unavailable to Ms. De Jesu (Id., ¶7);
           •   Based on public information currently available (though changing regularly), Ms.
               De Jesu believes she will be able to access Shhhowercap’s offices in late-April
               (Id., ¶ 8);
           •   In addition to Ms. De Jesu’s current inability to access documents sought in
               discovery, her attention is focused on protecting her business, which has been hit
               hard in the current crisis as it relies on multiple supply chains and retail sales, both
               of which are currently at a complete standstill (Id., ¶¶ 9-10);
           •   As a result, Ms. De Jesu’s is currently seeking disaster relief for Shhhowercap and
               working with extremely limited staff to avoid layoffs of Shhhowercap’s employees
               (Id., ¶ 11);
           •   Ms. De Jesu also suffered a death in her family the week of March 23, 2020, which
               caused her to have a slightly delayed response times to various emails regarding
               discovery in this matter (Id., ¶¶ 12-13);
           •   Finally, Ms. De Jesu has not been deposed before, and her preference would be
               to have the deposition take place in person with counsel present if at all possible
               (Id., ¶ 14). A later date makes that more likely.

       Again, Shhhowercap regrets that this issue has to be presented to the Court at all. Before
       filing this response, Shhhowercap reiterated to Defendants that in the current
       environment, the parties should not strain the Court with non-urgent litigation. See, e.g.,
       Art Ask Agency v. Individuals, et al., C.A. No. 20-cv-1666, (N.D. Ill, Mar. 18, 2020) (“The
       world is facing a real emergency. Plaintiff is not.”); C.W. v. NCL (Bahamas) Ltd., No. 19-
       cv-24441, Doc. No. 38 (S.D. Fla., Mar. 21, 2020) (“If all the issues we are currently facing




tel. 312 212 8676
vivek@jayaramlaw.com
125 S Clark St, Suite 1175, Chicago IL 60603                                                jayaramlaw.com
                  Case 1:19-cv-08688-PKC Document 30 Filed 03/30/20 Page 3 of 3
                                                                                 March 30, 2020
                                                                                    Page 3 of 3

       were to be organized on a ladder of importance, this deposition-scheduling dispute would
       not even reach the bottom rung of a 10-rung ladder.”) (copies of these orders are attached
       as Exhibit C).

       In an effort to resolve this issue without the Court’s involvement, Shhhowercap agreed to
       produce Ms. De Jesu for her deposition before the close of discovery and produce
       documents 30 days before her deposition. Shhhowercap proposed these dates because
       counsel believes it will allow the parties sufficient time to access documents necessary to
       prepare for the deposition and allows the greatest chance for Ms. De Jesu’s deposition
       to take place in person.

       Defendants’ unreasonable insistence that Ms. De Jesu’s deposition proceed three weeks
       prior to the close of discovery, while the country is in the midst of a National Emergency
       and everyone is under considerable strain (including the Court and its staff,
       Shhhowercap, and counsel) should be denied. Shhhowercap does not seek to delay
       prosecution of this case, but is simply trying to navigate the unprecedented nature of this
       pandemic while complying with the Court’s discovery deadlines.

       Because this is the second time in two weeks that the Court has had to become involved
       in a dispute initiated by the Defendants’ insistence that Ms. De Jesu’s deposition take
       place during this National Emergency, Shhhowercap requests that, in addition to denying
       Defendants’ motion to compel, the Court enter a protective order requiring that
       Shhhowercap shall produce documents responsive to Defendants’ requests on April 28,
       2020 and that Ms. De Jesu’s deposition shall proceed on May 28, 2020 (remote or
       otherwise, depending on the circumstances). Shhhowercap is willing to accommodate
       Defendants and counsel’s schedules regarding Kaz’s deposition.

       Finally, Shhhowercap requests that the Court award Shhhowercap its attorney fees
       incurred in filing a response to Defendants’ motion. If awarded, Shhhowercap respectfully
       requests that all fees awarded by the Court be paid directly by Kaz to the NYC Covid-19
       Response and Impact Fund. De Jesu Dec., ¶ 15.

       Very truly yours,




       Vivek Jayaram, Esq.
       Counsel for Plaintiff/Counter-Defendant




tel. 312 212 8676
vivek@jayaramlaw.com
125 S Clark St, Suite 1175, Chicago IL 60603                                            jayaramlaw.com
Case 1:19-cv-08688-PKC Document 30-1 Filed 03/30/20 Page 1 of 3




            EXHIBIT A
                Case 1:19-cv-08688-PKC Document 30-1 Filed 03/30/20 Page 2 of 3


  From:    Vivek Jayaram vivek@jayaramlaw.com
Subject:   Re: Shhhowercap v. Kaz
   Date:   March 27, 2020 at 11:47 AM
     To:   Matthew Heerde mheerde@heerdeblum.com
    Cc:    Liz Austermuehle liz@jayaramlaw.com, Donielle Robinson doni@jayaramlaw.com


       Dear Matthew,

       I am disappointed that you filed a motion to compel today in this case.
       I am quite certain Judge Castel has many, many more pressing
       matters to deal with today, and as lawyers we have a responsibility
       during this time to respect the strain that the pandemic has placed
        upon our judiciary.

       As you know, we have agreed to sit for a deposition squarely within
       the discovery period (May 28), and we have also agreed to produce
       documents to you 30 days ahead of that date (April 28). When you
       said these dates were not soon enough, I told you that I will check with
       my client to see if she can sit some time earlier in May. She advised
       me that she will get back to me next week (which is what I told you in
       writing yesterday). She had a death in the family yesterday morning.

       Another problem that your demand triggers relates to the documents.
       Shhhowercap’s offices are closed per the Governor’s order. So she is
       not quite sure when she will be able to access her office and the
       documents and computers there that may contain relevant material.
       This is why I was suggesting the dates I was suggesting.

       The bottom line is that we have agreed to sit for a deposition within the
       discovery period, and we have agreed to produce documents. We
       hope that you will review this email with your client and withdraw your
       motion today. If not, we will respond to the Court on Monday and seek
       a protective order. If we are forced to do that, we will seek
       reimbursement of our attorneys’ fees, which we will donate in full to
       the relief efforts in New York. Might some good come out of this
       unfortunate series of events.

       Have a good weekend, be safe with your family, and let us know if you
       intend on withdrawing your motion.

       Vivek
    Case 1:19-cv-08688-PKC Document 30-1 Filed 03/30/20 Page 3 of 3




      j a
     y a r
     a m

lawyers for innovators®
  CHI NYC MIA

Vivek Jayaram
Founder & President
JAYARAM LAW
vivek@jayaramlaw.com
www.jayaramlaw.com
646-325-9855
Case 1:19-cv-08688-PKC Document 30-2 Filed 03/30/20 Page 1 of 4




            EXHIBIT B
        Case 1:19-cv-08688-PKC Document 30-2 Filed 03/30/20 Page 2 of 4



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

                                                     x
 DEEJAYZOO, LLC d/b/a                                :
 SHHHOWERCAP,                                        :
                                Plaintiff,           :
                                                     :    Civil No.: 19-cv-8688
        v.                                           :
                                                     :
 KAZ KONSULTING, LLC and KARA                        :
 LAFORGIA,                                           :
                                                     :
                                Defendants.          :
                                                     :
                                                     x



                        DECLARATION OF JACQUELYN DE JESU

       I, Jacquelyn De Jesu, pursuant to 28 U.S.C. § 1746, hereby declare as follows:

       1.      I am the principal and founder of Deejayzoo, LLC d/b/a Shhhowercap

(“Shhhowercap”).

       2.      I submit this declaration in support of Shhhowercap’s response opposing Kaz

Konsulting, LLC (“Kaz”) and Kara LaForgia’s (“Defendants”) March 27, 2020 letter motion to

compel discovery.

       3.      The facts set forth in this Declaration are based on my personal knowledge. If sworn

as a witness, I could testify competently thereto.

       4.      I live in Brooklyn, New York, and because of the ongoing COVID-19 emergency,

I have been under a self-quarantine since mid-March 2020. I am also subject to the Governor of

New York’s stay at home order, which went into effect on March 22, 2020.

       5.      Shhhowercap’s headquarters and offices are located in Manhattan, New York.
        Case 1:19-cv-08688-PKC Document 30-2 Filed 03/30/20 Page 3 of 4



       6.      Shhhowercap is a non-essential business. To comply with the Governor’s order,

and to protect the health and safety of myself and others, all Shhhowercap employees, including

myself, are staying at home and not traveling to Shhhowercap’s offices until we receive further

instruction from the Governor.

       7.      The documents responsive to Defendants’ discovery requests are mainly stored in

Shhhowercap’s offices, in both paper and electronic formats. While some documents are available

to me electronically from home, many documents are only accessible in Shhhowercap’s offices. I

am not able to complete Shhhowercap’s document production or prepare for my deposition until I

am able to access the office and the documents located there.

       8.      While the Governor’s stay at home order does not include an end date, based on

news reports and other public information, it is my understanding that restrictions may start to be

lifted in late-April 2020, though that is subject to change.

       9.      Shhhowercap is a small retail business that relies on multiple supply chains.

       10.     Not only have the supply chains that we rely on stopped due to the COVID-19

emergency, but the retail stores in which we sell our product are currently closed indefinitely.

       11.     As a result, I am seeking state and federal disaster relief available to small

businesses, and have reduced my staff’s working hours by 50% in order to avoid layoffs. My focus

right now is keeping my company afloat until things return to normal.

       12.     During the week of March 23, 2020, there was a death in my family.

       13.     Because I was dealing with these personal and business emergencies, I was unable

to respond to my counsel’s emails regarding this matter in a normal response time.




                                                  2
        Case 1:19-cv-08688-PKC Document 30-2 Filed 03/30/20 Page 4 of 4



       14.     I have never been deposed before and, while I will sit for my deposition via video

conference if necessary, I would greatly prefer to prepare for and attend my deposition in person

with my counsel present.

       15.     If the Court awards Shhhowercap its attorney’s fees in connection with responding

to Defendants’ motion, Shhhowercap requests that those fees be donated to the NYC Covid-19

Response and Impact Fund.


I declare under penalty of perjury that the foregoing is true and correct.



Dated: March __, 2020
       03 / 30 / 2020
                                              _______________________________
                                              Jacquelyn De Jesu
                                              Principal and Founder of Deejayzoo, LLC
                                       d/b/a Shhhowercap




                                                  3
Case 1:19-cv-08688-PKC Document 30-3 Filed 03/30/20 Page 1 of 10




            EXHIBIT C
    Case: 1:20-cv-01666
       Case             DocumentDocument
             1:19-cv-08688-PKC   #: 27 Filed: 03/18/20
                                           30-3   Filed Page 1 of 3Page
                                                        03/30/20    PageID
                                                                        2 of#:2438
                                                                             10



                         UNITED STATES DISTRICT COURT
                     FOR THE NORTHERN DISTRICT OF ILLINOIS
                               EASTERN DIVISION

ART ASK AGENCY,                     )
                                    )
            Plaintiff,              )                Case No. 20-cv-1666
                                    )
      v.                            )                Hon. Steven C. Seeger
                                    )
THE INDIVIDUALS, CORPORATIONS, )
LIMITED LIABILITY COMPANIES,        )
PARTNERSHIPS AND                    )
UNINCORPORATED ASSOCIATIONS )
IDENTIFIED ON SCHEDULE A            )
HERETO,                             )
                                    )
            Defendants.             )
____________________________________)

                                             ORDER

         This case involves counterfeit unicorn drawings. The complaint includes a few examples
of products that allegedly infringe P a ff        ade a ,       c ffe           de      a d fe-
   e       a a f fa a        b ec . See Cplt. at ¶ 7 (Dckt. No. 1). One example is a puzzle of
an elf-like creature embracing the head of a unicorn on a beach. Id. at p.4. Another is a hand
purse with a large purple heart, filled with the interlocking heads of two amorous-looking
unicorns. Id. There are phone cases featuring elves and unicorns, and a unicorn running beneath
a castle lit by a full moon. Id.

        Meanwhile, the world is in the midst of a global pandemic. The President has declared a
national emergency. The Governor has issued a state-wide health emergency. As things stand,
the government has forced all restaurants and bars in Chicago to shut their doors, and the schools
are closed, too. The government has encouraged everyone to stay home, to keep infections to a
minimum and help contain the fast-developing public health emergency.

        The United States District Court for the Northern District of Illinois took action last week
to protect the public, issuing General Order No. 20-0012 entitled IN RE: CORONAVIRUS
COVID-19 PUBLIC EMERGENCY. See www.ilnd.uscourts.gov (last visited March 16, 2020)
(bold and all caps in original). On March 16, the Executive Committee issued an amended Order
that, among other things, holds all civil litigation in abeyance. Id.

        Last week, Plaintiff filed a motion for a temporary restraining order (Dckt. No. 11)
against the Defendants (who are located abroad) and requested a hearing. See Dckt. No. 1, at
¶ 12. This Court thought that it was a bad time to hold a hearing on the motion. So, this Court
    Case: 1:20-cv-01666
       Case             DocumentDocument
             1:19-cv-08688-PKC   #: 27 Filed: 03/18/20
                                           30-3   Filed Page 2 of 3Page
                                                        03/30/20    PageID
                                                                        3 of#:2439
                                                                             10



moved the hearing by a few weeks to protect the health and safety of our community, including
c   e a d      C         aff. See Dckt. No. 19. Waiting a few weeks seemed prudent.

        Plaintiff has not demonstrated that it will suffer an irreparable injury from waiting a few
weeks. At worst, Defendants might sell a few more counterfeit products in the meantime. But
Plaintiff makes no showing about the anticipated loss of sales. One wonders if the fake fantasy
products are experiencing brisk sales at the moment.

         On the flipside, a hearing even a telephonic one would take time and consume
valuable court resources, e ec a           e    e        f P a ff f        . See Dckt. Nos. 1, 6-7,
11-18. And the proposed temporary restraining order would require the attention of innocent
third parties, and create a cascade of obligations. Plaintiff wants to force financial institutions to
lock down accounts, and require domain name registries to shut down websites, for example.
See Dckt. No. 12. Plaintiff requests an order forcing innocent third parties such as Amazon,
eBay, PayPal, Alibaba, Western Union,              c a ed a a f            c a Faceb        ,
Y T be, L edI , [a d] T             e,          e e ea c e         e   c a G         e, B     a d
Ya      , a           e     to spring into action within two or three days. Either the order would be
a nullity, or it would distract people who may have bigger problems on their hands right now.

       In response, Plaintiff Art Ask Agency and its counsel filed a motion for reconsideration.
See Dckt. No. 20. They ask this Court to re-think its scheduling order. They want a hearing this
week (telephonically if need be).

         P a ff ec          e a ec                        e d fa c             a      a de c. Id.
at ¶ 3. But Plaintiff a e a                  ffe a     e a ab e          f      C    d e     hold a
hearing this week and immediately put a stop to the infringing unicorns and the knock-off elves.
Id. at ¶ 4. To top it off, Plaintiff noticed the motion for a hearing on March 19, 2020, a day that
 a bee b c ed ff             eC         ca e da as revealed on its webpage for several weeks.
See www.ilnd.uscourts.gov (last visited March 16, 2020) ( T e H            ab e S e e C. See e
not be holding court on T        da , Ma c 19, 2020 . . . . ).

        Mea       e, e C e        Off ce    ea                  ed aff. See Amended General
Order No. 20-0012, at ¶ 5. [P] e c fe e c              a a ab e      e e e c situations and
   ee e      ce e       . Id. at ¶ 1. The Court can still hear emergency motions, but resources
are stretched and time is at a premium. Id. a 4. If e e e e a          e e e e e c
               d be      ed     e     ee e e ce ,             e   e.

        Thirty minutes ago, this Court learned that Plaintiff filed yet another emergency motion.
They teed it up in front of the designated emergency judge, and thus consumed the attention of
the Chief Judge. See Dckt. No. 23. The filing calls to mind the sage words of Elihu Root:
  Ab      a f f the practice of a decent lawyer is telling would-be clients that they are damned
f     a d       d     . See Hill v. Norfolk and Western Railway Co., 814 F.2d 1192, 1202 (7th
Cir. 1987) (quoting 1 Jessup, Elihu Root 133 (1938)).

       The world is facing a real emergency. Plaintiff is not. The motion to reconsider the
scheduling order is denied.


                                                  2
   Case: 1:20-cv-01666
      Case             DocumentDocument
            1:19-cv-08688-PKC   #: 27 Filed: 03/18/20
                                          30-3   Filed Page 3 of 3Page
                                                       03/30/20    PageID
                                                                       4 of#:2440
                                                                            10




Date: March 18, 2020

                                             Steven C. Seeger
                                             United States District Judge




                                         3
                         Case 1:19-cv-08688-PKC Document 30-3 Filed 03/30/20 Page 5 of 10
CM/ECF - Live Database - flsd                                                                                              3/30/20, 8:49 AM




                                        Query        Reports              Utilities   Help   Log Out

                                                                                                    JG,MEDIATION,REF_DISCOV

                                               U.S. District Court
                                       Southern District of Florida (Miami)
                                CIVIL DOCKET FOR CASE #: 1:19-cv-24441-CMA


 C.W. v. NCL (Bahamas) Ltd.                                                              Date Filed: 10/28/2019
 Assigned to: Judge Cecilia M. Altonaga                                                  Jury Demand: Plaintiff
 Referred to: Magistrate Judge Jonathan Goodman                                          Nature of Suit: 360 P.I.: Other
 Cause: 28:1333 Admiralty                                                                Jurisdiction: Federal Question


  Date Filed              #     Docket Text
  10/28/2019              1 COMPLAINT AND DEMAND FOR JURY TRIAL against NCL (Bahamas) Ltd., a
                            Bermuda Corporation. Filing fees $ 400.00 receipt number 113C-12101462, filed by
                            C.W., a minor, by and through her father, natural guardian and next Friend, F.W..
                            (Attachments: # 1 Exhibit A, # 2 Exhibit B, # 3 Exhibit C, # 4 Exhibit D, # 5 Exhibit E,
                            # 6 Civil Cover Sheet, # 7 Summon(s))(Gerson, Nicholas) (Entered: 10/28/2019)
  10/28/2019              2 Clerks Notice of Judge Assignment to Judge Cecilia M. Altonaga.

                                Pursuant to 28 USC 636(c), the parties are hereby notified that the U.S. Magistrate
                                Judge Jonathan Goodman is available to handle any or all proceedings in this case. If
                                agreed, parties should complete and file the Consent form found on our website. It is
                                not necessary to file a document indicating lack of consent.

                                Pro se (NON-PRISONER) litigants may receive Notices of Electronic Filings (NEFS)
                                via email after filing a Consent by Pro Se Litigant (NON-PRISONER) to Receive
                                Notices of Electronic Filing. The consent form is available under the forms section of
                                our website. (amb) (Entered: 10/29/2019)
  10/29/2019              3 Summons Issued as to NCL (Bahamas) Ltd., a Bermuda Corporation. (amb) (Entered:
                            10/29/2019)
  11/15/2019              4 ORDER that on or before January 26, 2020, Plaintiff shall perfect service upon the
                            Defendant or show cause why this action should not be dismissed for failure to perfect
                            service of process. Failure to file proof of service or show good cause by January 26
                            will result in a dismissal without prejudice and without further notice. Signed by Judge
                            Cecilia M. Altonaga on 11/15/2019. See attached document for full details. (wc)
                            (Entered: 11/15/2019)
  01/13/2020              5 SUMMONS (Affidavit) Returned Executed on 1 Complaint, with a 21 day
                            response/answer filing deadline pursuant to Fed. R. Civ. P. 12 by C.W.. NCL (Bahamas)
                            Ltd. served on 1/6/2020, answer due 1/27/2020. (Gerson, Nicholas) (Entered:

https://ecf.flsd.uscourts.gov/cgi-bin/DktRpt.pl?240564473407775-L_1_0-1                                                         Page 1 of 6
                         Case 1:19-cv-08688-PKC Document 30-3 Filed 03/30/20 Page 6 of 10
CM/ECF - Live Database - flsd                                                                              3/30/20, 8:49 AM



                                01/13/2020)
  01/14/2020              6 ORDER REQUIRING SCHEDULING REPORT AND CERTIFICATES OF
                            INTERESTED PARTIES. Joint Scheduling Report due by 2/10/2020. Signed by Judge
                            Cecilia M. Altonaga on 1/14/2020. See attached document for full details. (amb)
                            (Entered: 01/14/2020)
  01/23/2020              7 Defendant's MOTION for Extension of Time TO RESPOND TO PLAINTIFF'S
                            COMPLAINT AND FOR THE PARTIES TO FILE JOINT SCHEDULING REPORT
                            by NCL (Bahamas) Ltd.. Attorney Avi C Shoham added to party NCL (Bahamas) Ltd.
                            (pty:dft). Responses due by 2/6/2020 (Attachments: # 1 Text of Proposed Order)
                            (Shoham, Avi) (Entered: 01/23/2020)
  01/24/2020              8 ORDER granting in part 7 Motion for Extension of Time. Defendant's response to the
                            Complaint due by 2/6/20; Joint Scheduling Report due by 2/10/2020. Signed by Judge
                            Cecilia M. Altonaga on 1/24/2020. See attached document for full details. (ps1)
                            (Entered: 01/24/2020)
  01/24/2020                    Set/Reset Answer Due Deadline: NCL (Bahamas) Ltd. response due 2/6/2020. (ps1)
                                (Entered: 01/24/2020)
  01/24/2020              9 NOTICE of Attorney Appearance by Darren Wayne Friedman on behalf of NCL
                            (Bahamas) Ltd.. Attorney Darren Wayne Friedman added to party NCL (Bahamas) Ltd.
                            (pty:dft). (Friedman, Darren) (Entered: 01/24/2020)
  02/03/2020             10 Unopposed MOTION for Leave to File Excess Pages to Respond to Plaintiff's
                            Complaint by NCL (Bahamas) Ltd.. (Attachments: # 1 Text of Proposed Order)
                            (Shoham, Avi) (Entered: 02/03/2020)
  02/03/2020             11 ORDER granting 10 Motion for Leave to File Excess Pages. Defendant, NCL
                            (BAHAMAS) LTD., shall be allowed up to an additional five (5) pages to respond to
                            Plaintiff's Complaint, thereby allowing it up to a total of twenty-five (25) pages for its
                            motion to dismiss. The response to the motion to dismiss may exceed the page limits by
                            an additional five pages as well. The reply memorandum may not exceed the page
                            limits allowed by the Rules. Signed by Judge Cecilia M. Altonaga on 2/3/2020. See
                            attached document for full details. (ps1) (Entered: 02/03/2020)
  02/06/2020             12 Defendant's MOTION to Dismiss with Prejudice 1 Complaint, by NCL (Bahamas) Ltd..
                            Responses due by 2/20/2020 (Attachments: # 1 Exhibit A - Norwegian Website "Safety
                            and Security Info", # 2 Exhibit B - Norwegian Website "Cruise Line Incident Reports",
                            # 3 Exhibit C - Order on Def's Mot-Dismiss, # 4 Exhibit D - Transcr of Hrg on Def's
                            Mot-Dismiss)(Shoham, Avi) (Entered: 02/06/2020)
  02/10/2020             13 PAPERLESS NOTICE of Hearing on 12 Defendant's MOTION to Dismiss with
                            Prejudice 1 Complaint: Motion Hearing set for 3/3/2020 08:30 AM in Miami Division
                            before Judge Cecilia M. Altonaga. (ps1) (Entered: 02/10/2020)
  02/10/2020             14 Defendant's Certificate of Other Affiliates/Corporate Disclosure Statement by NCL
                            (Bahamas) Ltd. (Shoham, Avi) (Entered: 02/10/2020)
  02/10/2020             15 Joint SCHEDULING REPORT - Rule 16.1 by NCL (Bahamas) Ltd. (Attachments: # 1

https://ecf.flsd.uscourts.gov/cgi-bin/DktRpt.pl?240564473407775-L_1_0-1                                         Page 2 of 6
                         Case 1:19-cv-08688-PKC Document 30-3 Filed 03/30/20 Page 7 of 10
CM/ECF - Live Database - flsd                                                                                3/30/20, 8:49 AM



                                Text of Proposed Order)(Shoham, Avi) (Entered: 02/10/2020)
  02/11/2020             16 Plaintiff's Certificate of Other Affiliates by C.W. (Delgado, Raul) (Entered: 02/11/2020)
  02/11/2020             17 ORDER that Plaintiff comply with the Order requiring the parties to file certificates of
                            interested parties by February 12, 2020, failing which the case may be dismissed
                            without prejudice and without further notice. Signed by Judge Cecilia M. Altonaga on
                            2/11/2020. See attached document for full details. (wc) (Entered: 02/11/2020)
  02/11/2020             18 ORDER SETTING TRIAL AND PRE-TRIAL SCHEDULE, REQUIRING
                            MEDIATION, AND REFERRING CERTAIN MATTERS TO MAGISTRATE JUDGE:
                            ( Jury Trial set for 1/19/2021 before Judge Cecilia M. Altonaga., Calendar Call set for
                            1/12/2021 09:00 AM before Judge Cecilia M. Altonaga.), ORDER REFERRING
                            CASE to Mediation., ORDER REFERRING CASE to Magistrate Judge Jonathan
                            Goodman for Discovery Matters. Signed by Judge Cecilia M. Altonaga on 2/11/2020.
                            See attached document for full details. (cds)

                                Pattern Jury Instruction Builder - To access the latest, up to date changes to the 11th
                                Circuit Pattern Jury Instructions go to https://pji.ca11.uscourts.gov or click here.
                                (Entered: 02/12/2020)
  02/12/2020             19 NOTICE of Compliance by C.W. re 17 Order to Show Cause, (Delgado, Raul)
                            (Entered: 02/12/2020)
  02/12/2020             20 NOTICE of Attorney Appearance by Jeffrey Eric Foreman on behalf of NCL
                            (Bahamas) Ltd. (Foreman, Jeffrey) (Entered: 02/12/2020)
  02/12/2020             21 MAGISTRATE JUDGE GOODMAN'S DISCOVERY PROCEDURES ORDER Signed
                            by Magistrate Judge Jonathan Goodman on 2/12/2020. See attached document for full
                            details. (tb) (Entered: 02/12/2020)
  02/18/2020             22 Unopposed MOTION for Extension of Time to File Response/Reply/Answer as to 12
                            Defendant's MOTION to Dismiss with Prejudice 1 Complaint, by C.W.. (Attachments:
                            # 1 Text of Proposed Order)(Delgado, Raul) (Entered: 02/18/2020)
  02/19/2020             23 PAPERLESS ORDER denying 22 Motion for Extension of Time to File Response due
                            to the failure to submit a proposed order, as is required by the Local Rules. Signed by
                            Judge Cecilia M. Altonaga (CMA) (Entered: 02/19/2020)
  02/19/2020             24 Unopposed MOTION for Extension of Time to File Response/Reply/Answer as to 23
                            Order on Motion for Extension of Time to File Response/Reply/Answer, 12 Defendant's
                            MOTION to Dismiss with Prejudice 1 Complaint, Renewed with Proposed order by
                            C.W.. (Attachments: # 1 Text of Proposed Order)(Delgado, Raul) (Entered: 02/19/2020)
  02/19/2020             25 ORDER granting in part 24 Motion for Extension of Time to File Response Re: 12
                            Defendant's MOTION to Dismiss with Prejudice 1 Complaint, filed by NCL (Bahamas)
                            Ltd. Responses due by 2/25/2020. Signed by Judge Cecilia M. Altonaga on 2/19/2020.
                            See attached document for full details. (ps1) (Entered: 02/19/2020)
  02/25/2020             26 RESPONSE in Opposition re 12 Defendant's MOTION to Dismiss with Prejudice 1
                            Complaint, filed by C.W.. Replies due by 3/3/2020. (Schwartz, Edward) (Entered:

https://ecf.flsd.uscourts.gov/cgi-bin/DktRpt.pl?240564473407775-L_1_0-1                                           Page 3 of 6
                         Case 1:19-cv-08688-PKC Document 30-3 Filed 03/30/20 Page 8 of 10
CM/ECF - Live Database - flsd                                                                            3/30/20, 8:49 AM



                                02/25/2020)
  02/27/2020             27 PAPERLESS NOTICE of Hearing on 12 Defendant's MOTION to Dismiss with
                            Prejudice 1 Complaint: Motion Hearing set for 3/5/2020 08:30 AM in Miami Division
                            before Judge Cecilia M. Altonaga. (ps1) (Entered: 02/27/2020)
  02/27/2020             28 Clerks Notice of Docket Correction re 27 Notice of Hearing on Motion. Correction
                            PLEASE DISREGARD - FILED IN ERROR. HEARING REMAINS SET FOR 3/3/20
                            at 8:30 a.m. (ps1) (Entered: 02/27/2020)
  02/27/2020                    Set/Reset Deadlines/Hearings as to 12 Defendant's MOTION to Dismiss with Prejudice
                                1 Complaint (per 13 Notice of Hearing): Motion Hearing set for 3/3/2020 08:30 AM in
                                Miami Division before Judge Cecilia M. Altonaga. (ps1) (Entered: 02/27/2020)
  03/02/2020             29 REPLY to Response to Motion re 12 Defendant's MOTION to Dismiss with Prejudice 1
                            Complaint, filed by NCL (Bahamas) Ltd.. (Shoham, Avi) (Entered: 03/02/2020)
  03/02/2020             30 NOTICE of Mediator Selection. Selected/Added NCL (Bahamas) Ltd. as Mediator.
                            (Shoham, Avi) (Entered: 03/02/2020)
  03/03/2020             31 NOTICE OF WITHDRAWAL OF MOTION by C.W. **Notice of Withdrawal of Count
                            IV for Negligence Per Se (Delgado, Raul) (Entered: 03/03/2020)
  03/03/2020             32 PAPERLESS Minute Entry for proceedings held before Judge Cecilia M. Altonaga:
                            Motion Hearing held on 3/3/2020 re 12 Defendant's MOTION to Dismiss with
                            Prejudice 1 Complaint, filed by NCL (Bahamas) Ltd.. Total time in court: 10 minutes.
                            Attorney Appearance(s): Raul Gabriel Delgado, II, Edward Steven Schwartz, Avi C
                            Shoham, Darren Wayne Friedman, Court Reporter: Stephanie McCarn, 305-523-5518 /
                            Stephanie_McCarn@flsd.uscourts.gov. (afa) (Entered: 03/03/2020)
  03/03/2020             33 ORDER granting in part 12 Motion to Dismiss. Amended Complaint due by 3/13/2020.
                            Signed by Judge Cecilia M. Altonaga on 3/3/2020. See attached document for full
                            details. (ps1) (Entered: 03/03/2020)
  03/03/2020             34 ORDER Scheduling Mediation before Elisabeth M. Rock, Esq.; Mediation Hearing set
                            for 5/22/2020 10:00 AM. Signed by Judge Cecilia M. Altonaga on 3/3/2020. See
                            attached document for full details. (ps1) (Entered: 03/03/2020)
  03/13/2020             35 First AMENDED COMPLAINT and Demand for Jury Trial against NCL (Bahamas)
                            Ltd., filed by C.W..(Delgado, Raul) (Entered: 03/13/2020)
  03/20/2020             36 Defendant's MOTION for Protective Order re: Plaintiff's Unilaterally Noticed
                            Deposition of Defendant NCL's Corporate Representative by NCL (Bahamas) Ltd..
                            (Attachments: # 1 Exhibit A - P's Not-Depo of NCL Corp Rep, # 2 Exhibit B - Def's
                            various emails to work out dates)(Shoham, Avi) (Entered: 03/20/2020)
  03/20/2020             37 PAPERLESS ORDER denying 36 Motion for Protective Order. Defendant is advised to
                            follow the procedures for discovery disputes described in the Scheduling Order [ECF
                            No. 18]. Until the matter is heard and decided by Magistrate Judge Goodman,
                            Defendant need not comply with the subpoena. Signed by Judge Cecilia M. Altonaga
                            (CMA) (Entered: 03/20/2020)


https://ecf.flsd.uscourts.gov/cgi-bin/DktRpt.pl?240564473407775-L_1_0-1                                       Page 4 of 6
                         Case 1:19-cv-08688-PKC Document 30-3 Filed 03/30/20 Page 9 of 10
CM/ECF - Live Database - flsd                                                                                    3/30/20, 8:49 AM



  03/21/2020             38 PAPERLESS ORDER re 37 Order on Motion for Protective Order, 36 Defendant's
                            MOTION for Protective Order re: Plaintiff's Unilaterally Noticed Deposition of
                            Defendant NCL's Corporate Representative filed by NCL (Bahamas) Ltd.

                                Defendant NCL (Bahamas) Ltd. filed [ECF No. 36] an emergency motion for a
                                protective order last night concerning a routine snafu over the date of a corporate
                                representative deposition. United States District Judge Cecilia M. Altonaga denied
                                [ECF No. 37] the motion because it failed to comply with the Discovery Procedures
                                Order, but she ordered that the corporate representative deposition (which Plaintiff
                                unilaterally scheduled for March 25, 2020) would not take place next week. The Order
                                also explained that NCL need not provide a corporate representative until I decide the
                                dispute.

                                Presumably, the parties will reschedule the hearing if they still can't on their own
                                resolve a routine deposition scheduling snafu. Nevertheless, I feel compelled to offer
                                some observations in the "let's-keep-things-in-perspective" department.

                                The entire world is in the midst of a pandemic. Thousands of people worldwide have
                                contracted the Corona virus and there have been hundreds of virus-caused deaths in the
                                United States. Millions of Americans have been ordered to remain in their homes.
                                Millions more have lost their jobs in the past two weeks. The stock market has taken a
                                brutal beating in the last two to three weeks. Many people are scared. Others are
                                panicked. Everyone is unsure about the future. Cruises have been canceled and all the
                                major airlines have severely curtailed their flights.

                                We are living in an unprecedented situation.

                                Nevertheless, the lawyers in this case have been exchanging snippy emails over the past
                                two weeks over the scheduling of a corporate representative deposition. Moreover,
                                defense counsel certified that this routine discovery dust-up is so important that it merits
                                "emergency" status.

                                No, it doesn't.

                                Local Rule 7.1(d) requires a movant seeking emergency relief to certify that a "true
                                emergency" exists because meaningful relief could not be provided on "a critical, non-
                                routine" issue within seven days. (emphasis added).

                                A spat over the specific day of a corporate representative deposition is hardly critical. It
                                is, in fact, routine.

                                Moving past the incorrect and, frankly, reckless designation of this dispute as an
                                "emergency," the Undersigned is shocked that counsel could not on their own resolve
                                the issue. Given the health and economic crisis we are in, not postponing the deposition
                                scheduled for next week is patently unreasonable.

                                If all the issues we are currently facing were to be organized on a ladder of importance,
                                this deposition-scheduling dispute would not even reach the bottom rung of a 10-rung

https://ecf.flsd.uscourts.gov/cgi-bin/DktRpt.pl?240564473407775-L_1_0-1                                               Page 5 of 6
                        Case 1:19-cv-08688-PKC Document 30-3 Filed 03/30/20 Page 10 of 10
CM/ECF - Live Database - flsd                                                                                 3/30/20, 8:49 AM



                                ladder.

                                It is painfully obvious that counsel for both sides failed to keep their comparatively
                                unimportant dispute in perspective. Would the world end if the corporate deposition did
                                not occur next week? Obviously not. Is it reasonable to require defense counsel to
                                prepare the 30(b)(6) witness for a deposition while complying with the social distancing
                                standard of ten feet? Absolutely not. Is it rational to expect defense counsel to enlist
                                assistance from cruise ship attorneys and other employees (e.g., to track down
                                documents and information) to adequately prepare the corporate representative when
                                the entire cruise ship industry is on lockdown and thousands of employees have been let
                                go? Of course not.

                                So the deposition will not be taken next week. Life will go on. But the Undersigned will
                                be requiring counsel for both sides to appear for a hearing at some point, even if they
                                work out the rescheduled date for the corporate deposition. That hearing will require the
                                attorneys to explain their behavior in context of the far-more-important issues this
                                Court (and the entire world) is facing. Signed by Magistrate Judge Jonathan Goodman
                                on 3/21/2020. (JG) (Entered: 03/21/2020)
  03/27/2020             39 Defendant's MOTION to Dismiss with Prejudice 35 Amended Complaint (Count III) by
                            NCL (Bahamas) Ltd.. Responses due by 4/10/2020 (Shoham, Avi) (Entered:
                            03/27/2020)



                                                          PACER Service Center
                                                               Transaction Receipt
                                                                  03/30/2020 09:49:27
                                   PACER Login: eaustermuehle Client Code:
                                   Description:        Docket Report Search Criteria: 1:19-cv-24441-CMA
                                   Billable Pages: 5                      Cost:         0.50




https://ecf.flsd.uscourts.gov/cgi-bin/DktRpt.pl?240564473407775-L_1_0-1                                            Page 6 of 6
